The Honorable Bob "Sody" Arnold State Representative 324 Cherry Street Arkadelphia, AR 71923
Dear Representative Arnold:
This is in response to your request for an opinion on whether the City Marshal of Gurdon, as an elected official, is "employed" by the city for purposes of sick leave accumulation. Your opinion request refers to A.C.A. § 14-52-107 (1987), the provision governing sick leave for municipal law enforcement officers. That provision states:
  From and after April 11, 1969, all law enforcement officers, regardless of their titles, such as city marshal, employed by cities of the first and second class or incorporated towns shall accumulate sick leave at the rate of twenty (20) working days per year beginning one (1) year after the date of employment.
A.C.A. § 14-52-107(a)(1). It is my opinion that the City Marshal of Gurdon is entitled to accumulate sick leave in accordance with this provision.
Prior to 1985, this statute provided for sick leave to city police officers and firefighters. Act 240 of 1985 amended the provision to clarify its applicability to all law enforcement officers of a city, specifically including city marshals. The emergency clause of Act 240 provides, in pertinent part:
  It is hereby found and determined by the General Assembly that the present sick leave law applicable to police officers has been misconstrued as not applying to certain municipal police officers, such as city marshals; that such misinterpretation has resulted in inequity; that all law enforcement officers employed by municipalities in this State should receive the benefits of the sick leave law; and that this Act is immediately necessary to accomplish the same.
In my opinion, it is clear that the legislature intended for city marshals to accumulate sick leave under the provisions of §14-52-107. For this purpose, city marshals appear to be considered "employees" of the city.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General